 





Form
12/19/06   Exhibit 10.11

RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (“Agreement”) is made effective as of
                    , 200                    , by and between Cray Inc., a
Washington corporation (“Cray” or “the Company”), and
                    (“Employee”).
RECITALS
     WHEREAS, Cray has awarded a restricted stock grant to Employee pursuant to
2006 Long-Term Equity Compensation Plan (the “Plan”), and Employee desires to
accept the grant subject to the terms and conditions of this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties hereby agree as follows:
     1. Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement, Cray hereby grants to Employee [•] shares of Cray common stock (the
“Restricted Shares”). The Restricted Shares are subject to forfeiture to Cray as
set forth in Section 3 below.
     2. Vesting. All of the Restricted Shares initially shall be unvested.
Except as provided in Section 3, the Restricted Shares shall vest as follows:
     (a) 50% of the Restricted Shares shall vest on , and 50% of the Restricted
Shares shall vest on [dates selected shall be two and four years after grant and
tied to filing of 10-Q or 10-K with SEC to permit trading of stock in an open
window period];
     (b) If, prior to the Restricted Shares vesting in full, Employee ceases to
be employed by the Company as a result of death or Disability, or if the Company
fails to have this Agreement assumed pursuant to Section 10 or if, following a
Change of Control, in addition to death or Disability, the Employee’s employment
is terminated without Cause or for Good Reason, as such terms are defined below,
all of the Restricted Shares not then vested shall immediately vest; and
     (c) If paragraph (b) does not apply and, on or after 18 months* following
the date of this Agreement, the Company terminates Employee’s employment for any
reason, other than for Cause, or the Employee terminates his or her employment
due to retirement on or after reaching age 62*, then in such event a pro-rata
portion of the then unvested Restricted Shares shall vest, with the number
determined by multiplying the number of Restricted Shares covered by this
Agreement by a fraction, the numerator of which is the number of whole months
that have passed since the date of this Agreement (purely for example, from a
date certain in one month to the same date in the immediately succeeding month
shall be considered one full month) to the date of termination of employment,
and the denominator of

1



--------------------------------------------------------------------------------



 





Form
12/19/06

which is 48 (rounded to the nearest whole share), and from that number so
determined subtracting the number of Restricted Shares, if any, that then had
previously vested under clause 2(a) above.
     [*The Chief Executive Officer, in his discretion, may in particular cases
lower the requirement for 18 months of service to 12 months and lower the
retirement age from age 62 to 59.5 years and may request a non-competition
agreement for such changes.]
Nothing contained in this Agreement shall confer upon Employee any right to be
employed by Cray or to continue to provide services to Cray or to interfere in
any way with the right of Cray to terminate Employee’s services at any time for
any reason, with or without Cause.
     3. Forfeiture upon Termination. If Employee ceases to be employed by Cray
for any reason, then except as expressly set forth in Section 2 any unvested
Restricted Shares shall be automatically forfeited and cancelled by Cray, and
Employee shall have no further right, title or interest in or to any of the
unvested Restricted Shares.
     4. Restriction on Transfer. Employee shall not sell, assign, pledge or in
any manner transfer unvested Restricted Shares, or any right or interest in
unvested Restricted Shares, whether voluntarily or by operation of law, or by
gift, bequest or otherwise. Any sale or transfer, or purported sale or transfer,
of unvested Restricted Shares, or any right or interest in unvested Restricted
Shares, in violation of this Section 4 shall be null and void.
     5. Tax Withholding and Section 83(b) Election. Employee acknowledges that
any income recognized as a result of receiving the Restricted Shares will be
treated as ordinary compensation income subject to federal, state and local
income, employment and other tax withholding. Employee understands that if he or
she makes an election under Section 83(b) of the Internal Revenue Code of 1986,
as amended (a “Section 83(b) Election”) with respect to some or all of the
Restricted Shares, Employee will recognize ordinary compensation income at the
time such Restricted Shares are received, in an amount equal to the fair market
value of the Restricted Shares on that date. If Employee does not make a Section
83(b) Election with respect to some or all of the Restricted Shares, Employee
will recognize ordinary compensation income at the time any portion of such
Restricted Shares vest in accordance with Section 2 of this Agreement, in an
amount equal to the fair market value of those Restricted Shares on the vesting
date.
Within one day after notification by Cray, and prior to or concurrently with the
delivery of the certificates representing the Restricted Shares, Employee shall
pay to Cray the amount necessary to satisfy any applicable federal, state and
local tax withholding requirements arising in connection with Employee’s receipt
of the Restricted Shares, including any amounts required to be withheld at the
time any portion of the Restricted Shares vest in accordance with Section 2 of
this Agreement. Employee shall pay such amounts in cash. Employee also may pay
through irrevocable instructions to a stock broker to deliver the amount of
sales proceeds necessary to pay the applicable withholding tax in accordance
with applicable governmental regulations and reasonably satisfactory to Cray. If
additional withholding becomes required beyond any amount paid before delivery
of the certificates

2



--------------------------------------------------------------------------------



 





Form
12/19/06

representing the Restricted Shares, Employee shall pay such amount to Cray upon
demand. To raise funds to pay applicable withholding taxes through sales of
certain of the Restricted Shares, (a) if requested by Cray, Employee will
arrange to sell certain of the Restricted Shares necessary as part of a block
trade or similar coordinated event with other holders of Restricted Shares, and
(b) Cray will cooperate with Employee to arrange and implement a suitable
Rule 10b5-1 Plan. Employee shall sign and deliver such documents as Cray
reasonably requests.
If Employee fails to pay any amount demanded, Cray shall have the right to
withhold such amount from other amounts payable by Cray to Employee, including
salary, subject to applicable law. In addition, Cray at its option and in its
discretion shall have the right to cancel vested Restricted Shares with a value
equal to the required withholding amount without any further action by Employee,
all as reasonably determined by Cray.
EMPLOYEE UNDERSTANDS THAT TO BE VALID, A SECTION 83(b) ELECTION MUST BE FILED
WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS OF THE DATE THE OWNERSHIP OF
THE RESTRICTED SHARES IS TRANSFERRED TO EMPLOYEE, A COPY OF THE ELECTION MUST BE
PROVIDED TO CRAY, AND A COPY OF THE ELECTION MUST BE ATTACHED TO EMPLOYEE’S
FEDERAL (AND POSSIBLY STATE) INCOME TAX RETURN FOR THE YEAR OF THE ELECTION.
EMPLOYEE ACKNOWLEDGES THAT IF HE OR SHE CHOOSES TO FILE A SECTION 83(b)
ELECTION, IT IS EMPLOYEE’S SOLE RESPONSIBILITY, AND NOT CRAY’S, TO MAKE A VALID
AND TIMELY ELECTION. EMPLOYEE IS ENCOURAGED TO CONSULT HIS OR HER TAX ADVISOR
REGARDING THE ADVISABILITY OF, AND PROCEDURE FOR, MAKING A SECTION 83(b)
ELECTION WITH RESPECT TO SOME OR ALL OF THE RESTRICTED SHARES.
     6. Stock Certificate. Upon the execution and delivery of this Agreement,
the award of the Restricted Shares shall be completed and Employee shall be the
owner of the Restricted Shares with all voting and other rights of a
shareholder, except as limited by this Agreement. To secure the rights of Cray
under Sections 2, 3 and 5, Cray will retain the certificate or certificates
representing the Restricted Shares. Upon any forfeiture of the Restricted Shares
covered by this Agreement, Cray shall have the right to cancel the Restricted
Shares in accordance with this Agreement without any further action by Employee.
After Restricted Shares have vested and all required withholding has been paid
to Cray in connection with such vesting, Cray shall deliver a certificate for
the vested Restricted Shares to Employee.

3



--------------------------------------------------------------------------------



 





Form
12/19/06

     7. Changes in Capital Structure. If the outstanding common stock of Cray is
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of Cray by reason of any stock
split, combination of shares or dividend payable in shares, recapitalization or
reclassification, appropriate adjustment shall be made by the Committee in the
number and kind of shares subject to this Agreement so that the Employee’s
proportionate interest before and after the occurrence of the event is
maintained. This provision does not apply to a public or private offering of the
Company’s securities in a financing, including reduction of debt.
     8. Legend. Each certificate evidencing the Restricted Shares shall bear a
legend substantially as follows:

    “The shares represented by this certificate are subject to a Restricted
Stock Agreement dated as of ______, 200X, which restricts the transferability of
the shares. A copy of the agreement is on file at the principal executive office
of the Company and will be furnished to the holder of this certificate upon
request and without charge.”

     9. Definitions. As used in this Agreement, the following terms have the
indicated meanings:
“Cray” and the “Company” include, unless the context clearly indicates
otherwise, all subsidiaries of Cray Inc.
“Cause” means a termination of employment resulting from a good faith
determination by the Compensation Committee of the Board of Directors that:

  a.   Employee has willfully failed or refused in a material respect to follow
reasonable policies or directives established by the Board of Directors or the
Chief Executive Officer or willfully failed to attend to material duties or
obligations of Employee’s office (other than any such failure resulting from his
or her incapacity due to physical or mental illness), which Employee has failed
to correct within a reasonable period following written notice to Employee; or  
  b.   there has been an act by Employee involving wrongful misconduct which has
a demonstrably adverse impact on or material damage to the Company or its
subsidiaries, or which constitutes a misappropriation of the assets of the
Company; or     c.   Employee has engaged in an unauthorized disclosure of
confidential information; or     d.   Employee while employed by the Company,
has performed services for another company or person which competes with the
Company, without the prior written approval of the Chief Executive Officer of
the Company; or

4



--------------------------------------------------------------------------------



 







Form
12/19/06

  e.   Employee has materially breached his or her obligations hereunder or
under any other agreement with the Company.

“Change of Control” of the Company means and includes any or all of the
following:

  a.   The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition of all or
substantially all of the Company’s assets.     b.   The acquisition by any
Person as Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities except pursuant to a negotiated agreement
with the Company and pursuant to which such securities are purchased from the
Company.     c.   A majority of the Board in office at the beginning of any
36 month period is replaced during the course of such 36 month period (other
than by voluntary resignation of individual directors in the ordinary course of
business) and such replacement was not initiated by the Board as constituted at
the beginning of such 36 month period.         Any other provisions of this
section notwithstanding, the term “Change of Control” shall not include, if
undertaken at the election of the Company, either a transaction the sole purpose
of which is to change the state of the Company’s incorporation, or a
transaction, the result of which is to sell all or substantially all of the
assets of the Company to another corporation (the “surviving corporation”),
provided that the surviving corporation is owned directly or indirectly by the
shareholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s Common
Stock immediately preceding such transaction; and provided further that the
surviving corporation expressly assumes this Agreement.

 
“Disability” means that, at the time Employee’s employment is terminated,
Employee has been unable to perform the duties of Employee’s position for a
period of six consecutive months as a result of Employee’s incapability due to
physical or mental illness.

“Good Reason” means:

  a.   a reduction in salary or benefits (other than reductions applicable to
employees generally);

5



--------------------------------------------------------------------------------



 







Form
12/19/06

  b.   a materially adverse change in job responsibilities;     c.   a request
to relocate, except for office relocations that would not increase Employee’s
one-way commute by more than 25 miles; or     d.   the failure of the Company to
obtain the assumption of the Agreement as stipulated in Section 10.

 
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act but excluding the
Company and any subsidiary and any employee benefit plan sponsored or maintained
by the Company or any subsidiary (including any trustee of such plan acting as
Trustee).

     10. Company’s Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Section 10, “Company”
includes any successor to its business or assets as aforesaid which executes and
delivers this Agreement or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
     11. General Provisions.
     a. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     b. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto and contains all of the agreements between such parties with
respect to the subject matter hereof. This Agreement supersedes any and all
other agreements, either oral or written, between such parties with respect to
the subject matter hereof. The foregoing notwithstanding, the provisions of this
Agreement are subject to the provisions to the Plan.
     c. Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.
     d. Amendment. Except as expressly provided herein, this Agreement may be
amended only by a written agreement executed by each of the parties hereto.

6



--------------------------------------------------------------------------------



 





Form
12/19/06

     e. Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by and interpreted and enforced in accordance with the laws of the State of
Washington as applied to contracts made and fully performed in such state. The
parties agree that King County, Washington, shall be the exclusive proper place
of venue for any action, dispute, or controversy arising from or in connection
with this Agreement and submit to the jurisdiction of the state and federal
courts located in King County, Washington. In the event
     either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.
     f. Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every provision. No waiver of any breach of this
Agreement shall be held to constitute a waiver of any other or subsequent
breach.
     g. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The successors and permitted assigns hereunder shall include
without limitation, any permitted assignee as well as the successors in interest
to such permitted assignee (whether by merger, liquidation (including successive
mergers or liquidations) or otherwise).
     h. No Third-Party Beneficiaries. Except as otherwise expressly contemplated
by this Agreement, this Agreement is entered into solely for the benefit of the
parties hereto and their respective successors and permitted assigns, and shall
not confer any rights upon any person or entity not a party to this Agreement.
     i. Further Action. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first mentioned above.

                  CRAY INC.       EMPLOYEE    
 
               
By
               
 
 
 
Title:      
 

7